Citation Nr: 0109420	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression, based on a 
period of service from December 1963 to February 1968.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from December 1963 
to February 1968.  He had a period of other than honorable 
service from October 1970 to October 1973.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1999 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for depression.  This case was previously before the Board in 
July 1999 and again in October 2000.  

The Board notes that in March 1995, the RO prepared an 
Administrative Decision in which it was determined that the 
veteran's discharge from his period of service which ended in 
October 1973 was a bar to benefits pursuant to the provisions 
of 38 U.S.C.A. § 5303(a) (West 1991); 38 C.F.R. § 3.12(c)(6) 
(2000).  However, when the RO attempted to inform him of this 
decision, the letter was returned as undeliverable.  In its 
October 2000 remand, the Board directed the RO to send the 
veteran a copy of the March 1995 Administrative Decision, as 
well as the corresponding notice of that determination.  This 
was accomplished by the RO later in October 2000.  The 
veteran has not yet submitted a notice of disagreement with 
this decision.  

During the videoconference hearing before the undersigned in 
May 2000, the veteran's representative appeared to raise a 
claim of clear and unmistakable error in the March 1995 
Administrative Decision.  This matter is referred to the RO 
for appropriate action.


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 
38 U.S.C. § 5103A).

The record discloses that the veteran was seen during his 
first period of service for various psychiatric complaints.  
The Board acknowledges that he was seen in the psychiatric 
clinic in March 1967 and that it was concluded that no mental 
illness was found.  However, when he was referred to the 
psychiatric clinic by his squadron in August 1967, the 
diagnosis was aggressive and impulsive personality disorder.  

Department of Veterans Affairs (VA) medical records reflect 
that the veteran has been treated for psychiatric symptoms 
since 1995.  He was hospitalized by the VA in September 1995 
and the diagnoses were depression, not otherwise specified 
and antisocial personality disorder.  VA outpatient treatment 
records dated in 1998 and 1999 reflect diagnoses of major 
depressive disorder and major depression.  The veteran has 
not been afforded a psychiatric examination by the VA to 
determine the etiology of his current psychiatric disability.  
Since the underlying etiological basis for the variously 
diagnosed psychiatric disorders in the record on appeal is 
not clear, the Board determines the medical evidence of 
record is not sufficient to make a decision on the veteran's 
claim.

In addition, the Board point outs that the veteran alleged 
during the videoconference hearing in May 2000 that he 
continued to receive treatment for his psychiatric condition 
at the VA outpatient clinic in Lufkin.  It is not clear that 
all the relevant records have been requested.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for a psychiatric disorder, 
from his discharge from service to the 
present.  The RO should take appropriate 
steps to obtain copies of all of the 
veteran's records of treatment or 
hospitalization from any VA facilities so 
identified, as well as any additional 
records of treatment from any other 
source identified by the veteran, which 
are not already in the claims file, and 
associate them with the record.  In any 
event, the RO is specifically requested 
to attempt to obtain any medical records 
pertaining to psychiatric treatment 
provided at the VA Outpatient Clinic in 
Lufkin.  If the RO is unable to obtain 
any of the records identified by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his condition.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to furnish an 
opinion concerning whether veteran's 
current psychiatric condition had its 
onset, or is related to the symptoms he 
experienced during his active, honorable 
military service from December 1963 to 
February 1968.  The rationale for any 
opinion expressed should be set forth.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





